United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 2, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10684 International Game Technology Nevada 88-0173041 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 9295 Prototype Drive, Reno, Nevada 89521 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, Including Area code: (775) 448-7777 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [X]Accelerated filer []Non-accelerated filer []Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of shares outstanding of each of the registrant’s classes of common stock, as of August 9, 2011: 298.5 million shares of common stock at $.00015625 par value. TABLE OF CONTENTS GLOSSARY OF TERMS AND ABBREVIATIONS (as used in this document) 3 PART I – FINANCIAL INFORMATION 4 Item 1. Unaudited Consolidated Interim Financial Statements 4 CONSOLIDATED INCOME STATEMENTS 5 CONSOLIDATED BALANCE SHEETS 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 FORWARD LOOKING STATEMENTS 30 OVERVIEW 30 CONSOLIDATED RESULTS – A Year Over Year Comparative Analysis 33 BUSINESS SEGMENT RESULTS – A Year Over Year Comparative Analysis 37 LIQUIDITY AND CAPITAL RESOURCES 39 RECENTLY ISSUED ACCOUNTING STANDARDS 42 CRITICAL ACCOUNTING ESTIMATES 42 Item 3. Quantitative and Qualitative Disclosures about Market Risk 43 Item 4. Controls and Procedures 43 PART II – OTHER INFORMATION 43 Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 49 Item 4. (Removed and Reserved) 50 Item 5. Other Information 50 Item 6. Exhibits 50 2 GLOSSARY OF TERMS AND ABBREVIATIONS (as used in this document) Fiscal datesas presented: Fiscal datesactual: June 30, 2011 July 2, 2011 June 30, 2010 July 3, 2010 September 30, 2010 October 2, 2010 Abbreviation/term Definition Anchor Anchor Gaming ARS auction rate securities ASU Accounting Standards Update 5.5% Bonds 5.5% fixed rate notes due 2020 7.5% Bonds 7.5% fixed rate notes due 2019 bps basis points CCSC Colorado Central Station Casino CEO chief executive officer CFO chief financial officer CLS China LotSynergy Holdings, Ltd. DCF discounted cash flow DigiDeal DigiDeal Corporation EBITDA earnings before interest, taxes, depreciation, and amortization EPA Environmental Protection Agency EPS earnings per share ERISA Employee Retirement Income Security Act FASB Financial Accounting Standards Board GAAP generally accepted accounting principles IGT, we, our, the Company International Game Technology and its consolidated entities IFRS International Financial Reporting Standards IP intellectual property IRS Internal Revenue Service LIBOR London inter-bank offering rate MDA management’s discussion and analysis of financial condition and results of operations Notes 3.25% convertible notes due 2014 OSHA Occupational Safety & Health Administration pp percentage points R&D research and development sbX® IGT’s complete server-based player experience management solution SEC Securities and Exchange Commission SIP 2002 Stock Incentive Plan UK United Kingdom US United States UTBs unrecognized tax benefits VIE variable interest entity WAP wide area progressive * not meaningful (in tables) 3 PART I – FINANCIAL INFORMATION Item 1.Unaudited Consolidated Interim Financial Statements CONSOLIDATED INCOME STATEMENTS 5 CONSOLIDATED BALANCE SHEETS 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 SUPPLEMENTAL CASH FLOWS INFORMATION 8 NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS 9 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 9 2. VARIABLE INTERESTS AND AFFILIATES 11 3. RECEIVABLES 11 4. CONCENTRATIONS OF CREDIT RISK 13 5. INVENTORIES 13 6. PROPERTY, PLANT AND EQUIPMENT 14 7. GOODWILL AND OTHER INTANGIBLES 14 8. FAIR VALUE MEASUREMENTS 15 9. FINANCIAL DERIVATIVES 16 CREDIT FACILITIES AND INDEBTEDNESS 18 CONTINGENCIES 19 INCOME TAXES 24 EMPLOYEE BENEFIT PLANS 25 EARNINGS PER SHARE 26 OTHER COMPREHENSIVE INCOME 26 BUSINESS SEGMENTS 27 BUSINESS ACQUISITION 28 DISCONTINUED OPERATIONS 28 4 CONSOLIDATED INCOME STATEMENTS Quarters Ended Nine Months Ended June 30, June 30, (In millions, except per share amounts) Revenues Gaming operations $ Product sales Total revenues Costs and operating expenses Cost of gaming operations Cost of product sales Selling, general and administrative Research and development Depreciation and amortization Impairment - - - Total costs and operating expenses Operating income Other income (expense) Interest income Interest expense ) Other ) Total other income (expense) Income from continuing operations before tax Income tax provision (benefit) ) Income from continuing operations Loss from discontinued operations, net of tax ) Net income $ Basic earnings (loss) per share Continuing operations $ Discontinued operations ) Net income $ Diluted earnings (loss) per share Continuing operations $ Discontinued operations ) ) - ) Net income $ Cash dividends declared per share $ Weighted average shares outstanding Basic Diluted See accompanying notes 5 CONSOLIDATED BALANCE SHEETS June 30, September 30, (In millions, except par value) Assets Current assets Cash and equivalents $ $ Restricted cash and investment securities Restricted cash and investment securities of VIEs Jackpot annuity investments Jackpot annuity investments of VIEs Accounts receivable, net Current maturities of contracts and notes receivable, net Inventories Deferred income taxes Assets of discontinued operations Other assets and deferred costs Total current assets Property, plant and equipment, net Jackpot annuity investments Jackpot annuity investments of VIEs Contracts and notes receivable, net Goodwill Other intangible assets, net Deferred income taxes Other assets and deferred costs Total Assets $ $ Liabilities and Shareholders' Equity Liabilities Current liabilities Accounts payable $ $ Jackpot liabilities, current portion Accrued employee benefits Accrued income taxes Dividends payable Liabilities of discontinued operations Other accrued liabilities Total current liabilities Long-term debt Jackpot liabilities Other liabilities Total Liabilities Commitments and Contingencies Shareholders' Equity Common stock: $.00015625 par value; 1,280.0 shares authorized; 341.6 and 339.1 issued; 298.8 and 298.1 outstanding Additional paid-in capital Treasury stock at cost: 42.8 and 41.0 shares ) ) Retained earnings Accumulated other comprehensive income Total IGT Shareholders' Equity Noncontrolling Interests - Total Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes 6 CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended June 30, (In millions) Operating Net income $ $ Adjustments: Depreciation and amortization Discounts and deferred issuance costs Share-based compensation Loss on other assets and impairment Excess tax benefits from employee stock plans ) ) Gain on assets sold ) ) Other, net Changes in operating assets and liabilities, excluding acquisitions: Receivables Inventories ) Other assets and deferred costs Income taxes, net of employee stock plans ) Accounts payable and accrued liabilities ) ) Jackpot liabilities ) ) Net operating cash flows Investing Capital expenditures ) ) Proceeds from assets sold Investment securities, net - Jackpot annuity investments, net Changes in restricted cash ) Loans receivable cash advanced ) ) Loans receivable payments received Unconsolidated affiliates, net ) Business/VIE acquisition/deconsolidation ) ) Net investing cash flows ) ) Financing Debt proceeds Debt repayments ) ) Debt issuance costs ) ) Employee stock plan proceeds Excess tax benefits from employee stock plans Share repurchases ) - Dividends paid ) ) Net financing cash flows ) ) Foreign exchange rates effect on cash and equivalents ) ) Net change in cash and equivalents Beginning cash and equivalents Ending cash and equivalents $ $ See accompanying notes 7 SUPPLEMENTAL CASH FLOWS INFORMATION “Depreciation and amortization” reflected in the cash flows statements are comprised of amounts presented separately on the income statements, plus “depreciation and amortization” included in cost of gaming operations, cost of product sales and discontinued operations. Nine Months Ended June 30, (In millions) Jackpot funding Change in jackpot liabilities $ ) $ ) Jackpot annuity purchases ) ) Jackpot annuity proceeds Net change in jackpot annuity investments Net jackpot funding $ ) $ Capital expenditures Property, plant and equipment $ ) $ ) Gaming operations equipment ) ) Intellectual property ) ) Total $ ) $ ) Payments Interest $ $ Income taxes Non-cash investing and financing items: Accrued capital asset additions $ $ Interest accretion for jackpot annuity investments Business acquisitions/purchase price adjustments and VIE deconsolidations Fair value of assets $ $ ) Fair value of liabilities and noncontrolling interests ) See accompanying notes 8 NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Consolidation Our fiscal year is reported on a 52/53-week period ending on the Saturday nearest to September 30 each year. Similarly, our quarters end on the Saturday nearest to the last day of the quarter end month. For simplicity, fiscal periods in this report were presented using the calendar month end as outlined in the table below. Period End Actual Presented as Current quarter July 2, 2011 June 30, 2011 Prior year quarter July 3, 2010 June 30, 2010 Prior year end October 2, 2010 September 30, 2010 Our consolidated interim financial statements include the accounts of International Game Technology (IGT, we, our, or the Company), including all majority-owned or controlled subsidiaries and VIEs for which we are the primary beneficiary. All appropriate inter-company accounts and transactions have been eliminated. Our consolidated interim financial statements for the current quarter and nine months ended June 30, 2011 have been prepared without audit and certain information and footnote disclosures have been condensed or omitted in conformity with SEC and US GAAP requirements on a basis consistent with the corresponding quarter and nine months ended June 30, 2010, and as appropriate, with the audited financial statements for the year ended September 30, 2010. Our consolidated interim financial statements include all adjustments of a normal recurring nature necessary to fairly state our consolidated results of operations, financial position, and cash flows for all periods presented. Interim period results are not necessarily indicative of full year results.This quarterly report on Form 10-Q should be read in conjunction with our Annual Report on Form 10-K for the year ended September 30, 2010. Unless otherwise noted, references to years in this report relate to our fiscal years ending September 30. Use of Estimates Our consolidated interim financial statements are prepared in conformity with US GAAP.Accordingly, we are required to make estimates, judgments and assumptions that we believe are reasonable based on our historical experience, contract terms, observance of known trends in our company and the industry as a whole, and information available from other outside sources. Our estimates affect reported amounts for assets, liabilities, revenues, expenses, and related disclosures. Actual results may differ from initial estimates. Receivables Allowances for Credit Losses We maintain allowances for credit losses related to accounts receivable and customer financing where collectability is uncertain. We evaluate the adequacy of our allowances for credit losses on a quarterly basis and consider a number of factors applicable to all of our customer receivables and financing, including customers’ financial condition, historical customer collection experience, receivable aging, economic conditions, legal environment, and regulatory landscape. Customer Financing Our customer financing portfolio is comprised of two classes, contracts and notes. Our contracts include extended payment terms granted to qualifying customers for periods from one to five years and are secured by the related products sold. Our notes consist of development financing loans granted to select customers to assist in the funding of new or expanding gaming facilities, generally under terms of one to seven years and are secured by the developed property and/or other assets. Interest income on contracts and notes is recognized at prevailing market rates. 9 We place an internally assigned risk grade on each contract and note in our customer financing portfolio.Internally assigned risk grades fall into three categories (low, medium, high), based on a number of factors, including customer size, type, financial condition, historical collection experience, account aging, and credit ratings derived from credit reporting agencies and other industry trade reports. The high risk category includes most of our development financing loans in new markets and customers in regions with a history of currency or economic instability, such as South/Central America. Many of our high risk loans are performing according to contract and do not warrant an allowance. Internally assigned risk grades on each contract and note are evaluated on a quarterly basis. Customer financing is classified as past due when a scheduled payment is not received within 30 days of a payment notice. Initially customer financing with past due payments are collectively evaluated for impairment. Contracts and notes are evaluated individually for impairment (specific reserves) when collectability becomes uncertain due to events and circumstances, such as bankruptcy and tax or legal issues, that cause an adverse change in a customer’s cash flows or financial condition. Accounts placed on specific reserve are simultaneously evaluated for probability of collection, which is used to determine the amount of the specific reserve. All changes in the net carrying amount of our contracts and notes are recorded as adjustments to bad debt expense or impairment. When collection is deemed unlikely (typically reserved at 50% or greater) during our quarterly review as discussed above, the contract or note is placed on nonaccrual status and interest income is recognized on a cash basis. Uncollectible contracts or notes are written off when all reasonable collection efforts have been exhausted and it is determined that there is minimal chance of any kind of recovery, such as a customer property closure, bankruptcy restructuring or finalization, or other conditions that severely impact a customer’s ability to repay amounts owed. Recently Adopted Accounting Standards or Updates Credit Quality of Financing Receivables and Allowances for Credit Losses At the beginning of 2011, we adopted accounting standards issued in July 2010 to address the FASB concerns about the sufficiency, transparency, and robustness of credit risk disclosures for financing receivables and the related allowances for credit losses. The required information is designed to enable a better understanding of: ● the nature of credit risk inherent in our portfolio of financing receivables ● how credit risk is analyzed to determine the allowances for credit losses ● changes in and reasons for changes in the allowances for credit losses These ASU disclosures were effective for our 2011 first quarter, except for allowance roll-forward disclosures effective for our 2011 second quarter and troubled debt restructuring disclosures effective for our year ending September 30, 2011. The adoption of this ASU did not and will not have a material impact on our financial statements. See Note 1 above and Note 3. Consolidation of Variable Interest Entities At the beginning of 2011, we adopted accounting standards issued in June 2009, which require reassessment of our primary beneficiary position in VIE arrangements on an on-going basis and adds further disclosures about our involvement in VIEs. The revised standard also replaces the quantitative-based risks and rewards approach with a qualitative approach focused on determining which enterprise has the power to direct VIE activities that most significantly impact its economic performance and is obligated to absorb losses or has the rights to receive the most significant benefit from the VIE. The adoption of this ASU did not have a material impact on our financial statements. Recently Issued Accounting Standards or Updates—Not Yet Adopted Fair Value Measurement Disclosures In January 2010, the FASB issued an ASU which will require supplemental disclosures related to purchases, sales, issuances, and settlements of fair value instruments within the Level 3 reconciliation. This ASU will be effective for our 2012 first quarter and is not expected to have a material impact on our financial statements. 10 Additionally, in May 2011, the FASB issued an ASU to amend fair value measurement to achieve convergence between US GAAP and IFRS. The ASU changes some fair value measurement principles and disclosure requirements and is effective for our 2012 second quarter and not expected to have a material impact on our financial statements. Accruals for Casino Jackpot Liabilities In April 2010, the FASB issued an ASU clarifying that jackpot liabilities should not be accrued before they are won if the payout can be avoided. The ASU will be applied prospectively with a cumulative-effect adjustment in retained earnings at the beginning of 2012. This ASU is not expected to have a material impact on our financial statements. Presentation of Comprehensive Income In June 2011, the FASB issued an ASU to require other comprehensive income, including reclassification adjustments, to be presented with net income in one continuous statement or in a separate statement consecutively following net income. The ASU will be effective for our 2013 first quarter and is not expected to have a material impact on our financial statements. 2. VARIABLE INTERESTS AND AFFILIATES Variable Interest Entities New Jersey regulation requires that annuitized WAP jackpot payments to winners be administered through an individual trust set up for each WAP system. These trusts are VIEs. We determined that IGT was the primary consolidating beneficiary, because these VIE trusts are designed for the sole purpose of administering jackpot payments for IGT WAP winners and IGT guarantees all liabilities of the trusts. The assets of these consolidated VIEs can only be used to settle trust obligations and have been segregated on our balance sheet. The consolidation of these VIEs primarily increases jackpot liabilities and related assets, as well as interest income and equivalent offsetting interest expense. Consolidated VIE trust assets and equivalent liabilities totaled $73.0 million at June 30, 2011 and $79.7 million at September 30, 2010. Investments in Unconsolidated Affiliates China LotSynergy Holdings, Ltd. During the 2011 first quarter, we sold our CLS stock investment for net proceeds of $16.5 million and recognized a gain of $4.3 million. At June 30, 2011, the fair value of our CLS convertible note and default put derivative together totaled $21.5 million. The adjusted cost basis of the note, including the conversion option, totaled $20.4 million. We determined that the conversion option did not qualify as a freestanding derivative requiring bifurcation at June 30, 2011. See Note 8 and Note 9 for additional information about CLS fair value assumptions and derivatives. 3. RECEIVABLES See Note 1 regarding our accounting policies for accounts receivable, customer financing and allowances for credit losses. Our allowances for accounts receivable totaled $17.8 million at June 30, 2011 and $24.6 million at September 30, 2010. 11 Customer Financing (Contracts and Notes) June 30, 2011 September 30, 2010 Recorded Investment Allowance Net Recorded Investment Allowance Net (In millions) Current maturities $ Non-current Total $ Customer Financing Information At June 30, 2011 Recorded Investment(principal and interest due, net of deferred interest and fees) Total (In millions) Individually evaluated for impairment $ Collectively evaluated for impairment Total recorded investment $ Allowances for Credit Losses Total (In millions) Beginning balance $ Charge-offs ) Recoveries Provision ) Ending balance $ Individually evaluated for impairment $ Collectively evaluated for impairment Total allowances for credit losses $ Age Analysis of Recorded Investment Contracts Notes Total (In millions) Past Due: 1-29 days $ $ $ 30-59 days 60-89 days Over 90 days Total past due $ $ $ Current Total recorded investment $ $ $ Customer financing recorded investment: Over 90 days and accruing interest $ $ $ Nonaccrual status (not accruing interest) Recorded Investment by Credit Quality Indicator Credit Profile by Internally Assigned Risk Grade Contracts Notes Total (In millions) Low $ $
